April 17, 1930. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Johnson, sustaining a demurrer to the plaintiff's complaint and dismissing the action which was based upon the publication of an article in the newspaper of the defendants, as libelous.
It appears that the demurrer is based entirely upon the absence of a colloquium, the application of the publication to the plaintiff, which under Section 425 of the Code of Civil Procedure is no longer required. See Bell v. ClintonMill, 129 S.C. 242, 124 S.E., 7; Duncan v. Record Co., *Page 73 145 S.C. 196; 143 S.E., 31; Pierce v. Inter-Ocean Co.,148 S.C. 8, 145 S.E., 541; Spigner v. Provident Co., 148 S.C. 249,146 S.E., 8.
The order appealed from is reversed, and the case remanded.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.